DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image forming portion in claims 1 and 4, attachment portion in claims 1, 2, and 4, regulation portion in claims 1 and 4, control portion in claims 1 and 4, detection portion in claims 1 and 4, restriction processing portion in claim 1, switching processing portion in claim 1, determination processing portion in claim 1, release processing portion in claim 1, cover member in claim 2, image reading portion in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the second-to-last paragraph recites in part “a determination processing portion that determines whether or not a predetermined second abnormality in the abnormality is continued, based on a record result of detection of the abnormality…”
It is not clear what it means for a second abnormality to be continued.  Was this second abnormality occurring while the first abnormality was occurring, and the second abnormality is continuing to occur?  Turning to Applicant’s specification does not add clarity, as the specification echoes the same language as recited in claim 1.
As the metes and bounds of claim 1 cannot be ascertained with certainty, claim 1 is rendered indefinite.
Claims 2-3 are rendered indefinite due to their dependence upon claim 1.
Claim 4 is rendered indefinite for reasons similar to claim 1.
For examination purposes, the indefinite language will be interpreted as best as one is able.

Note: the following rejections are based upon the claims as best understood by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al. (US 2017/0315470, hereinafter “Mochizuki ‘470”).
Regarding claim 1, Mochizuki ‘470 teaches an image forming apparatus 10 including an image forming portion 3 that forms an image by using developer (Fig. 1 [0019, 0032]), the image forming apparatus comprising: 
an attachment portion 317 to which a developer storing portion 316 storing the developer is attached (Fig. 1 [0059]); 
a regulation portion 318 that regulates a removal of the developer storing portion attached to the attachment portion from the attachment portion (Fig. 5 [0058]); 
a control portion 5 including a detection portion 55 that detects abnormality regarding the image forming portion (Fig. 2 [0083]), the control portion controlling the image forming portion ([0126]); 
a restriction processing portion (part of control portion 5) that restricts operation of the image forming apparatus when the abnormality is detected by the detection portion (“Yes” in S13 -> SECOND REGULATION CONTROL PROCESS in S14 of Fig. 6, which restricts operation of the image forming apparatus according to the flow of Fig. 8; [0113-0116, 0147-0181]; 
a switching processing portion (part of control portion 5) configured to, in a case where the abnormality detected by the detection portion is a predetermined first abnormality 
a determination processing portion (part of control portion 5) that determines whether or not a predetermined second abnormality (driving abnormality in S321 of Fig. 8; [0164]) in the abnormality is continued, based on a record result of detection of the abnormality ([0164]), when a predetermined specific operation (abnormality is eliminated in S324 of Fig. 8; [0187]) is performed in a case where the operation mode is the stop mode (stopped in S31; Fig. 8); and 
a release processing portion (part of control portion 5) that releases regulation on the removal of the developer storing portion imposed by the regulation portion when the determination processing portion determines that the second abnormality is continued (“Yes” in S321 -> S322; [0165-0167]).
The method steps of claim 4 are met by the operation of Mochizuki ‘470 as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki ‘470 (US 2017/0315470) in view of Mochizuki et al. (US 2017/0315502, hereinafter “Mochizuki ‘502”).
Regarding claim 2, Mochizuki ‘470 teaches the image forming apparatus according to claim 1, further comprising: a cover member 10A that is opened or closed when the developer storing portion attached to the attachment portion is removed from the attachment portion (Fig. 5 [0059-0062]).
Mochizuki ‘470 fails to teach wherein the specific operation includes an operation to open the cover member.
Mochizuki ‘502 teaches a determination processing portion (part of control portion 5) that determines whether or not a predetermined second abnormality (first state/out of toner in S13 of Fig. 6; [0062, 0102]) occurs, when a predetermined specific operation (operation to open and close a cover member in S17 of Fig. 6; [0115]) is performed in a case where the operation mode is the stop mode (stopped in S14; Fig. 6 [0106-0107]); and a release processing portion (part of control portion 5) that releases regulation on the removal of the developer storing portion imposed by the regulation portion when the determination processing portion determines that the second abnormality occurs (S15 in fig. 6; [0109-0110]).
Utilizing the teachings of Mochizuki ‘502, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image forming apparatus of Mochizuki ‘470 to incorporate wherein the specific operation includes an operation to open the cover member.  One would have been motivated to make this modification in order to allow for a replacement of the toner container when it has run out (Mochizuki ‘502 [0110]).
Regarding claim 3, Mochizuki ‘470 teaches the image forming apparatus according to claim 1, but fails to teach an image reading portion that reads an image of a document sheet.
Mochizuki ‘502 teaches an image reading portion 2 that reads an image of a document sheet (Fig. 1 [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Mochizuki ‘470 to include an image reading portion that reads an image of a document sheet, as taught by Mochizuki ‘502.  One would have been motivated to make this modification in order to allow a user to directly make copies of document sheets at the image forming apparatus.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852